UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: May 3, 2012 (Date of earliest event reported): April 30, 2012 FULTON FINANCIAL CORPORATION (Exact name of Registrant as specified in its Charter) Pennsylvania 0-10587 23-2195389 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) P.O. Box 4887, One Penn Square Lancaster, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:717-291-2411 Former name or former address, if changed since last Report:N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.07 Submission of Matters to a Vote of Security Holders. Fulton Financial Corporation (“Fulton”) held its 2012 Annual Meeting of Shareholders (“Annual Meeting”) on Monday, April 30, 2012 at 10:00 a.m. Eastern Time. At the Annual Meeting, shareholders voted on the three proposals outlined in Fulton’s March 28, 2012 proxy statement, which consisted of: (i) the election of thirteen (13) director nominees to serve for one-year terms; (ii) a non-binding Say-on-Pay resolution to approve the compensation of the named executive officers; and (iii) the ratification of the appointment of KPMG LLP as Fulton’s independent auditor for the fiscal year ending December 31, 2012. All matters voted upon at the Annual Meeting were approved by shareholders, and the number of votes cast for, against or withheld, as well as the number of abstentions and broker non-votes, as to each such matter, where applicable, are set forth below. Proposal 1 - The election of thirteen (13) director nominees to serve for one-year terms. Number of Votes Cast Nominee For Withheld Broker Non-Vote Jeffrey G. Albertson 19,027,875 30,939,254 Joe N. Ballard 4,380,187 30,939,254 John M. Bond, Jr. 2,420,588 30,939,254 Craig A. Dally 15,202,835 30,939,254 Patrick J. Freer 6,260,200 30,939,254 Rufus A. Fulton, Jr. 13,458,859 30,939,254 George W. Hodges 6,341,995 30,939,254 Willem Kooyker 2,379,921 30,939,254 Donald W. Lesher, Jr. 6,280,371 30,939,254 Albert Morrison III 2,456,428 30,939,254 R. Scott Smith, Jr. 6,363,510 30,939,254 Gary A. Stewart 30,939,254 E. Philip Wenger 13,358,307 30,939,254 Proposal 2 - A non-binding Say-on-Pay resolution to approve the compensation of the named executive officers. Number of Votes Cast For Against Abstain Broker Non-Vote 127,000,868 10,101,627 1,359,725 30,939,254 Proposal 3 - The ratification of the appointment of KPMG LLP as Fulton’s independent auditor for the fiscal year ending December 31, 2012. Number of Votes Cast For Against Abstain Broker Non-Vote 165,222,962 3,455,053 723,459 0 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 3, 2012 Fulton Financial Corporation By: /s/ Charles J. Nugent Charles J. Nugent Senior Executive Vice President and Chief Financial Officer
